        Case 1:19-cv-03054-SAB   ECF No. 61    filed 12/22/20   PageID.581 Page 1 of 2


                                                                             FILED IN THE

 1                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


 2                                                                 Dec 22, 2020
 3                                                                      SEAN F. MCAVOY, CLERK



 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF WASHINGTON
 8
 9 BUILDER SERVICES GROUP, INC.,                   No. 1:19-CV-03054-SAB
10 d/b/a GALE CONTRACTOR SERVICES,
11                Plaintiff,                       ORDER DISMISSING CASE
12               v.
13 GOLDEN CONTRACTOR SERVICES,
14 LLC,
15               Defendant.
16
17         Before the Court is the parties’ Stipulation and Order of Dismissal of All
18 Claims with Prejudice, ECF No. 60. The parties agree and request that all claims
19 against Defendant should be dismissed with prejudice and without fees or costs to
20 either party. Pursuant to Fed. R. Civ. P. 41(a)(1)(ii) and the joint wishes of the
21 parties, the Court dismisses this case.
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER DISMISSING CASE * 1
      Case 1:19-cv-03054-SAB     ECF No. 61    filed 12/22/20   PageID.582 Page 2 of 2



1          Accordingly, IT IS HEREBY ORDERED:
2          1. The parties’ Stipulation and Order of Dismissal of All Claims with
3 Prejudice, ECF No. 60, is ACCEPTED and ENTERED into the record.
4          2. This case is dismissed with prejudice and without fees or costs to any
5 party.
6          3. All deadlines are VACATED, and any pending motions are DENIED as
7 moot.
8          IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
9 this Order, provide copies to counsel, and CLOSE the file.
10         DATED this 22nd day of December 2020.
11
12
13
14
15                                                   Stanley A. Bastian
16                                            Chief United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING CASE * 2
